Proceeding pursuant to CPLR article 78 inter alia to review a determination of the respondent Board of Commissioners of Pilots which, after a hearing, refused to accept petitioner’s application for registration as a Hudson River pilot apprentice. Determination confirmed and proceeding dismissed on the merits, with costs. The reasons for the refusal to register petitioner as a Hudson River pilot apprentice (see Navigation Law, § 91-a, and the rules promulgated thereunder) are supported by substantial evidence and are neither arbitrary nor capricious. Further, the review of petitioner’s application undertaken by the board of commissioners, including a hearing at which petitioner’s attorney was present, providing petitioner with the *581minutes taken thereat and a decision detailing the data evaluated, obviates petitioner’s claim that he was denied due process. Hopkins, Acting P. J., Martuscello, Cohalan, Damiani and Shapiro, JJ., concur.